—Appeal from an order of the Family Court of Delaware County (Estes, J.), entered March 25, 1994, which partially granted petitioner’s application, in a proceeding pursuant to Family Court Act article 8, to issue an order of protection against respondent.
Petitioner is respondent’s son-in-law. During a conversation between the parties concerning visitation by respondent with his grandson, respondent threatened petitioner with physical violence. Petitioner subsequently brought this proceeding seeking an order of protection against respondent and, after a hearing, Family Court found that respondent had engaged in conduct constituting harassment and issued an order of protection prohibiting abusive or obscene language in conversations with petitioner or threats of violence against him. We find that the evidence at the hearing supports Family Court’s determination. As the trier of fact, Family Court could find that respondent’s statements constituted genuine threats of physical harm.
Mikoll, J. P., Crew III, White, Casey and Peters, JJ., concur. Ordered that the order is affirmed, without costs.